Deloitte & Touche LLP 100 Kimball Drive Parsippany, NJ07054 USA Tel:(973) 602-6000 Fax:(973) 602-5050 www.deloitte.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement No. 333-158068 on Form S-3 of our report dated February 27, 2009, relating to the consolidated financial statements and financial statement schedule of inVentiv Health, Inc., and the effectiveness of inVentiv Health, Inc.’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of inVentiv Health, Inc. for the year ended December 31, 2008, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/Deloitte & Touche LLP Deloitte & Touche LLP May 7,
